UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                               19 Civ. 9600 (PMH)
                                  Plaintiff,
                                                               THE DEFENDANTS’ INITIAL
                            -v-                                DISCLOSURES UNDER
                                                               RULE 26(a)
 MARK FORD, MARK FORD STABLES, INC.,
 MARK FORD STAGE ROAD PROPERTY, INC.,
 and FORD EQUINE, LTD.,

                                  Defendants.


       Pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure, Defendants Mark

Ford, Mark Ford Stables, Inc., Mark Ford Stage Road Property, Inc., and Ford Equine, Ltd.

(“Defendants”), by their undersigned counsel, make the following disclosures, and these

disclosures are made without waiving the attorney client privilege or attorney work product

doctrine.

       A. The following individuals are likely to have discoverable information about the

allegations and defenses set forth in Defendants’ Answer:

       1. Mark Ford (site conditions before and after purchase and development of the properties;

the severe flooding that occasioned straightening and channeling the stream at 90 Slaughter Road;

information regarding prior owners’ relocating the stream (on multiple occasions ) on Stony Ford

Farm prior to its acquisition by Ford Equine; number of horses stabled at Mark Ford Stables, Inc.;

volume of water and controlled rate of flow of pool water into the ditch behind the Barn; volume

of wash water discharged from the Barns’ wash bays into the septic system on the property;

construction and maintenance of the manure barns and offsite disposal of used bedding containing
containing 10% manure, and the absence of land-spreading of manure on the property; deposition

of fill material by Servidone on the properties; numbers of horses stabled on 90 Slaughter Road;

financial downturn and erosion of income of corporate businesses).

       2. James Bates (physical site conditions, including drainage patterns; elevations; the

locations of former farm fields and the gravel mine on the properties; the flow of the streams on

the properties; the isolated nature of various wetlands and the absence of hydraulic connection to

the streams; logistics, suitability and feasibility of proposed restoration for the properties).

       3. Thomas DePuy, P.E. (construction general permit issuance; preparation of SWPP plans

submitted to the Town of Walkill Town Engineer and former Town Supervisor, the Town’s MS-

4 officer that approved the SWPP plans; septic fields that receive all drainage discharges from the

Barns; calculations and cost projections for proposed remedial and restoration plans, and HEC-

RAS analysis).

       4. Mark Servidone (deposition of fill material on the properties; lack of tipping fees paid

to the Defendants for that deposition of fill; retaining Thomas DePuy to prepare SWPP plans to

submit to the Town’s MS4 Officer for permission to deposit C&D material from the DOT highway

construction project in the Town of Walkill).

       5. Wes Fisher (n.b. Mr. Fisher is an elderly friend of Mr. Ford who is often confused,

forgetful and may lack the capacity to testify. Mr. Fisher was interviewed on December 12, 2016

by the EPA CAFO inspector and gave incorrect information about the number of horses at Mark

Ford Stables and erroneous information about drainage and discharges. The correct information

has been provided in Defendants’ February 15, 2021 answers to the United States’ First Set of

Interrogatories.




                                                   2
         6. Town of Walkill officials, including former Town of Walkill Supervisor Dan DePuy (no

relation to Thomas DePuy), who was the Town’s former MS4 Officer and FEMA representative,

and Town of Walkill Engineers McGoey Hauser & Edsal, re: approvals of the 2013 and 2015

SWPPPs submitted by Thomas DePuy permitting deposition of fill on the properties; construction

of a PVC drainage pipe on the property.

         7. Alan Lamberg (corporate structures of corporate defendants and their ownership of

properties; financial condition and indebtedness of all defendants, based upon their tax returns).

         B. Documents that will be used by Defendants to prove their defenses are those already

produced prior to the filing of the Government’s action, throughout the course of mediation,

(including documentation of the Defendants’ inability-to-pay claim), and in response to the

Government’s Requests for Production of Documents, are therefore already in the possession of

the Government, and the documents identified in the Government’s Initial Rule 26(a) disclosures,

subsection B, page 4.

         C. N/A; no damages have been sought by the Government.

         D. The Defendants do not have any insurance agreements applicable to the matter as set

forth in Rule 26(a)(1)(A)(iv).

Dated:    February 15, 2021
          Shelter Island, New York

                                              WESTERVELT & REA LLP

                                      By:         /s/ Kimberlea Shaw Rea
                                              Kimberlea Shaw Rea
                                              50 North Ferry Road
                                              P.O. Box 633
                                              Shelter Island, New York 11964
                                              Tel.: (631)749-0200
                                              Fax: (631)749-0292
                                              E-mail: kimberlearea@gmail.com



                                                 3
                              CERTIFICATE OF SERVICE



       I hereby certify that the Defendants’ Initial Rule 26(a) Disclosures were served on February
15, 2021 by electronic mail upon the following:

Zachary Bannon
Tomoko Onozawa
Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.:(212) 537-2728, 2721
Fax:(212) 637-2717
E-mail: Zachary.Bannon@usdoj.gov
Tomoko.Onozawa@usdoj.gov


                                             WESTERVELT & REA LLP


                                          By:___/Kimberlea Shaw Rea__
                                            Kimberlea Shaw Rea
                                            50 North Ferry Road
                                            P.O. Box 633
                                            Shelter Island, New York 11964
                                            kimberlearea@gmail.com
                                            Attorneys for Defendants




                                                4
